Citation Nr: 0618935	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Phil Cardinale, Legal Intern


INTRODUCTION

The veteran had active service from February 1965 to January 
1967.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

FINDING OF FACT

There is no competent medical evidence that the veteran has 
PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis 

VA regulation 38 C.F.R. § 3.304(f) (2005) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) ; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between diagnosed PTSD and the claimed in- 
service stressor.

With regard to the first criterion, the veteran's medical 
record reflects no diagnosis or treatment of PTSD.  
Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the veteran 
is not currently diagnosed with PTSD, there is no basis upon 
which service connection for PTSD may be established, and the 
questions of whether the veteran engaged in combat with the 
enemy or whether there is credible supporting evidence that 
the claimed in-service stressors actually occurred, and 
whether there is a link between the current symptoms and an 
in-service stressor are all rendered moot. 

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2001 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran contends in his November 2003 
Notice of Disagreement that the November 2002 RO decision 
denying him a service connection was mistaken because, among 
a list of the evidence considered, it misidentified his 
medical treatment reports as being from the VA Medical Center 
in Manchester, New Hampshire, whereas the veteran was 
actually treated in White River Junction, Vermont.  Although 
mislabeled in the list on the RO decision, the records in the 
veteran's claims folder are in fact those from the White 
River Junction facility, and they have been thoroughly 
reviewed.  The claim cannot proceed without a current medical 
diagnosis of PTSD.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


ORDER

Service connection for PTSD is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


